Title: From John Adams to Benjamin Rush, 14 May 1810
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy May 14th 1810.

What can I say to my Friend in return for his Letter of 26th of April? My Grief for the Melancholy Fate of my Friend John is only equalled by My Sympathy with his amiable Family. In the midst of Grief remember Mercy. Richard remains to you as well as another Son, and several Daughters who do honor to their Parents and their Country.
Oh that John had imitated the Example of his Father, and answered “I am not afraid to die but I fear God”
Dr Rush and his Son have exhibited to Mankind two examples, which ought to discredit Duelling more than any I have ever heard or read. The one by pleading Principle against the barbarous Custom; and the other by the terrible Remorse and fatal Consequences of violating that Principle. I still pray and will hope that he will be recovered and restored and remonstrate to the End of his life against a practice which is not only against the Laws of God and Man; but is peculiarly detestable in this Country because I believe it to be totally incompatible with a really free Republican Government. It is as despotic a Tyranny over the freedom of thinking Speaking and writing as the Bastile the Inquisition or the Police of the Bourbons, or Napoleans.
How can I turn my Thoughts from this Sublime and pathetic Subject in which Morality Religion, Laws Liberty and Government are so deeply interested to that Gossamour that idles in the Wanton Summer air John Randolph! The Character of him in the Auroria is well drawn and in some respect just; but makes too much of him. You have expressed in two or three Lines the Truth the whole Truth and Nothing but the Truth. A Boy with a mischievous syrringe in his hand full of dirty Water. The only good or great Thing He ever did in his Life, that I knew of, was his refusal of Williamsons Challenges. His Example and that of Harper, whatever were their motives ought to be sett up for Imitation.
This Letter will be full of Sentiment Sympathy and Feeling. The day before Yesterday I went to Hingham to convey to the Tomb my ancient my invariable and inestimable Friend Lincoln. Six Skelletons or walking shadows among whom I was one were the Paul Holders. Mr Mellville and Leiut General Cobb Mr Cranch and Dr Tufts, one 84 the other 80, Judge Paine at 80 and John Adams at 74 were the men.
A cold unanimated and ignorant Sketch of his Life and Character was pronounced by his own Parson in a funeral Sermon. A long Train to be sure of relations And Neighbours walked in Procession. No Arms, No Milita, no Regulars! a few, very few Gentlemen from Boston. Governor Gerry to do him Justice attended.
Recollect the Mock Funerals of Washington, Hamilton, and Ames. Lincoln’s Education, his Reading, His general Knowledge, his Talent at Composition was Superior to Washingtons: his Services more arduous dangerous and difficult than Washingtons.
How long will fraud prevail over Honesty? Hypocrisy over Sincerity in this Sublinary Chaos?
But my Friend there is a Subject that hangs With more weight upon my mind than all those, at present.
South America is an object of immense Magnitude. Its Independence will for what I know produce greater convulsions and Revolutions upon this globe than that of North America.
It is a Question which will now force itself on the Consideration of our Nation. It is of vast Importance that we Should form correct Ideas and obtain accurate Information on this Subject. The human Universe is asleep: but it must awake. How will the Independence of S America affect the Destiny of the U.S.A how will it affect all the Powers of Europe? how will it affect the whole of Asia and Africa? The whole Globe the whole human Race is interested, deeply interested in it. Let us be cool and Sober, if we can. It is a more difficult Question than our own Independence.
I could write to you a Volume upon this subject, if I had Eyes and Fingers but I must soon follow my Friend Lincoln and leave to young Men, who Seem to me to have no Ideas nor any desire to acquire any, but for getting Mercy money and writing in a pretty style, Such is the peevish temper of your old Friend
John Adams